Citation Nr: 0944193	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 until his 
retirement in June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a total rating.  This case was previously 
before the Board in July 2006 and again in December 2007, and 
was remanded for additional development of the record and to 
ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is unable to work due to the 
severity of his service-connected disabilities.  He has been 
granted service connection for anxiety with insomnia, 
evaluated as 30 percent disabling; bicipital tendinitis of 
the left shoulder, evaluated as 20 percent disabling; 
chondromalacia patella of the right knee, evaluated as 10 
percent disabling; chondromalacia patella of the left knee, 
evaluated as 10 percent disabling; sinusitis, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; tension headaches, evaluated as 10 percent 
disabling; pes planus, evaluated as 10 percent disabling; 
hiatal hernia with gastroesophageal reflux disease, evaluated 
as 10 percent disabling; and for bicipital tendinitis of the 
right shoulder, evaluated as noncompensable.  

In a July 2006 decision, the Board, among other things, 
increased the evaluations assigned for two of the Veteran's 
service-connected disabilities.  The RO effectuated this 
determination in a September 2006 rating action.  (This 
rating decision is in volume 3 of the claims folder.).  The 
Board notes that the resulting 80 percent rating was 
effective February 2001.  Further, the Board observes that 
the Veteran's service-connected orthopedic disabilities 
result in a combined schedular evaluation of 40 percent.  
Thus, contrary to the comment in the August 2009 supplemental 
statement of the case, he meets the schedular criteria set 
forth in 38 C.F.R. § 4.16(a) (2009) because disabilities 
affecting a single body system (such as orthopedic) are 
considered as one disability.

In addition, the Board notes that the Veteran submitted 
additional evidence in September 2009 which was not addressed 
in the most recent supplemental statement of the case.  This 
evidence includes VA outpatient treatment records which 
reflect complaints involving his service-connected 
disabilities.  He also submitted a statement from his former 
employer indicating that, due to constant pain, including 
knee and shoulder pain, the Veteran was unable to work in the 
automotive/mechanical field.  Finally, the Board observes 
that a supplemental statement of the case was not issued 
following the receipt of this evidence, and the Veteran has 
not waived initial consideration by the RO of such records.  

The Board further points out that the Veteran was most 
recently examined by the VA for his service-connected 
disabilities in 2002 and 2003.  The United States Court of 
Appeals for Veterans Claims has held that where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for all his service-
connected disabilities since September 
2009.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  

2.  The Veteran should then be afforded a 
VA general medical examination (for the 
service connected bilateral knee, 
bilateral shoulder, sinusitis, 
hypertension, headache, pes planus, and 
hiatal hernia with gastroesophageal 
reflux conditions) and a VA psychiatric 
examination (for the service connected 
anxiety with insomnia) to determine the 
nature and extent of his service-
connected disabilities and their impact 
on employability.  The examiners are 
requested to provide an opinion as to 
whether the Veteran's service connected 
disabilities, without regard to age or 
nonservice connected disabilities, render 
the Veteran unable to obtain or retain 
gainful employment.  The claims folder 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  On readjudication, the 
RO/AMC must accept that the Veteran meets 
the requirements of 38 C.F.R. § 4.16(a) 
as of February 14, 2001 and adjudicate 
the claim for a total rating based on 
unemployability accordingly.  If the 
claim remains denied the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


